UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2714



IDA M. JACKSON; VENUS O. JACKSON; AARON P.
JACKSON,

                                            Plaintiffs - Appellants,

          versus

SUSAN WAHLGREN, formerly known as S. R.
Hollinger, Trooper, Maryland State Police,

                                               Defendant - Appellee,

          and

MARYLAND STATE POLICE; LARRY W. TOLLIVER,
Colonel, Superintendent, Maryland State Po-
lice; D. B. MACLEAN, 1st Lieutenant Commander;
SERGEANT CASPER; OFFICER GOLDMAN; OFFICER
LASSIE; OFFICER HOUSE; OFFICER NORDSTRAM;
J. O. HAMMELMANN, Major, above defendants
individually and collectively,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Cumberland. Deborah K. Chasanow, District Judge.
(CA-93-2504-DKC)

Submitted:   January 9, 1997              Decided:   January 21, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
2
Ida M. Jackson, Venus O. Jackson, Aaron P. Jackson, Appellants Pro
Se. John Joseph Curran, Jr., Attorney General, Baltimore, Mary-
land; Betty Stemley Sconion, Assistant Attorney General, Kimberly
Elizabeth Rice, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikes-
ville, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's "Motion to Stop Stalker," motion for summary judgment, and
motion for a protective order. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED


                                3
4